Title: To Thomas Jefferson from John Archer, 31 March 1804
From: Archer, John
To: Jefferson, Thomas


          
            Sir,
            George Town March 31st 1804
          
          I would beg leave to recommend to your Consideration & Notice two Gentn of Ceecil County Maryland who each wish an Appointment to some Office in the western Country especally in that Part of Louisiana attached to the Indiana Territory—Either of them would accept of the Office of Register of the Land Office in some one of the Districts—Mr: Richard Mansfield is the Postmaster at Elkton Cecil County he is a Gentn of Respectibility has a young Family & a Friend to the present Administration
          The other Gentn Mr: John Wherry has attended to the Study of Law & from the Representation of Jas Macky Esqre. his Neighbour on whom I place entire Confidence Mr Wherry is a Gentn of Integrity & Ability—
          I am with the greatest Respect & Esteem
          
            John Archer
          
        